  Case 4:19-cv-03378 DocumentExhibit
                             1-7 Filed G
                                       on 09/06/19 in TXSD Page 1 of 36



                        INDEX OF DOCUMENTS FILED
                          WITH REMOVAL ACTION

DORA DELGADO, LUCIA GONZALEZ, INDIVIDUALLY AND AS NEXT FRIEND OF
    O.D. AND A.D., MINORS V. MICHAEL ANTHONY BOYD STATE FARM
             MUTUAL AUTOMOBILE INSURANCE COMPANY

          (a)   Plaintiff’s Original Petition;

          (b)   Defendant Michael Anthony Boyd’s Original Answer;

          (c)   Motion to Appoint Guardian Ad Litem;

          (d)   Executed Order to Appoint Guardian Ad Litem;

          (c)   Plaintiff’s First Amended Petition;

          (d)   Executed Citation on State Farm;

          (d)   Defendant State Farm’s Answer;

          (f)   Defendant State Farm’s Jury Demand; and

          (e)   Docket Sheet.
Case 4:19-cv-03378 DocumentExhibit
                           1-7 Filed G
                                     on 09/06/19 in TXSD Page 2 of 36

                2019-22116 / Court: 270
Case 4:19-cv-03378 DocumentExhibit
                           1-7 Filed G
                                     on 09/06/19 in TXSD Page 3 of 36
Case 4:19-cv-03378 DocumentExhibit
                           1-7 Filed G
                                     on 09/06/19 in TXSD Page 4 of 36
Case 4:19-cv-03378 DocumentExhibit
                           1-7 Filed G
                                     on 09/06/19 in TXSD Page 5 of 36
Case 4:19-cv-03378 DocumentExhibit
                           1-7 Filed G
                                     on 09/06/19 in TXSD Page 6 of 36
Case 4:19-cv-03378 DocumentExhibit
                           1-7 Filed G
                                     on 09/06/19 in TXSD Page 7 of 36
Case 4:19-cv-03378 DocumentExhibit
                           1-7 Filed G
                                     on 09/06/19 in TXSD Page 8 of 36
     Case 4:19-cv-03378 DocumentExhibit
                                1-7 Filed G
                                          on 09/06/19 in TXSD Page 9 of 36                                5/15/2019 12:55 PM
                                                                                Marilyn Burgess - District Clerk Harris County
                                                                                                     Envelope No. 33590988
                                                                                                              By: Anna Evetts
                                                                                                  Filed: 5/15/2019 12:55 PM

                                           CAUSE NO. 2019-22116

 DORA DELGADO,                                      §      IN THE 270TH JUDICIAL DISTRICT
 LUCILA GONZALES, Individually and                  §
 as Next Friend of O.D. and A.D., Minors,           §
                                                    §
          Plaintiffs,                               §




                                                                                      k
                                                                               ler
                                                    §       COURT OF
 VS.                                                §




                                                                            tC
                                                    §
 MICHAEL ANTHONY BOYD,                              §




                                                                         ric
                                                    §




                                                                     ist
          Defendant.                                §       HARRIS COUNTY, TEXAS




                                                                  sD
                             DEFENDANT’S ORIGINAL ANSWER TO




                                                              es
                              PLAINTIFF’S ORIGINAL PETITION



                                                           rg
TO THE HONORABLE JUDGE OF SAID COURT:
                                                        Bu
                                                        n
        COMES NOW, Michael Anthony Boyd, hereinafter called Defendant, and files this his
                                                   ily

Original Answer to Plaintiffs’ Original Petition on file herein, and for such Answer would
                                                 ar
                                              M




respectfully show unto the Court as follows:
                                            of




                                             GENERAL DENIAL
                                           e




                                                   I.
                                     ffic
                               yO




        Subject to such stipulations or admissions that may hereafter be made, Defendant enters this
                           op




General Denial, pursuant to Rule 92 of the Texas Rules of Civil Procedure, thereby denying each and
                        C




every, all and singular, the material allegations in Plaintiffs’ Petition, and request the Plaintiffs be
                    ial




required to prove their charges and allegations against Defendant by a preponderance of the evidence
                fic
             of




as is required by the laws of this state.
        Un




        WHEREFORE, PREMISES CONSIDERED, Defendant prays that Plaintiffs take nothing

by this suit and that Defendant be discharged herein with costs and for such other and further relief

to which he may show himself justly entitled.



DEFENDANT’S ORIGINAL ANSWER                                                                          Page 1
54864/BOYD, MICHAEL/Pleadings/Answer.wpd
    Case 4:19-cv-03378 Document Exhibit   G 09/06/19 in TXSD Page 10 of 36
                                1-7 Filed on



                                                     Respectfully submitted,

                                                     WHITE      SHAVER
                                                     11200 Westheimer Road, Suite 200
                                                     Houston, Texas 77042
                                                     713-953-0860 Telephone
                                                     713-953-0917 Facsimile




                                                                               k
                                                                           ler
                                                     By: _________________________




                                                                        tC
                                                            CLAY M. WHITE
                                                            State Bar No. 21292220




                                                                     ric
                                                            cwhite@whiteshaverlaw.com




                                                                 ist
                                                     ATTORNEY FOR DEFENDANT




                                                              sD
                                                           es
                                                        rg
                                      CERTIFICATE OF SERVICE
                                                     Bu
       I hereby certify that a true and correct copy of the above and forgoing was furnished to
                                                 n
opposing counsel of record in accordance with the Texas Rules of Civil Procedure on this the 15th
                                                ily

day of May , 2019.
                                                ar
                                            M




                                                     ___________________________________
                                                     CLAY M. WHITE
                                           of
                                           e
                                     ffic
                               yO
                           op
                        C
                    ial
                fic
             of
        Un




DEFENDANT’S ORIGINAL ANSWER                                                                Page 2
54864/BOYD, MICHAEL/Pleadings/Answer.wpd
Case 4:19-cv-03378 Document Exhibit   G 09/06/19 in TXSD Page 11 of 36
                            1-7 Filed on                                            6/3/2019 4:51 PM
                                                        Marilyn Burgess - District Clerk Harris County
                                                                             Envelope No. 34065904
                                                                                      By: Anna Evetts
                                                                             Filed: 6/3/2019 4:51 PM
Case 4:19-cv-03378 Document Exhibit   G 09/06/19 in TXSD Page 12 of 36
                            1-7 Filed on
Case 4:19-cv-03378 Document Exhibit   G 09/06/19 in TXSD Page 13 of 36
                            1-7 Filed on
    Case 4:19-cv-03378 Document Exhibit   G 09/06/19 in TXSD Page 14 of 36
                                1-7 Filed on                                                            8/2/2019 11:26 AM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 35647115
                                                                                                             By: Hilda Yarn
                                                                                                 Filed: 8/2/2019 11:26 AM

                                            CAUSE NO. 2019-22116

DORA DELGADO,                     §                                   IN THE 270TH DISTRICT
LUCILA GONZALES, Individually and §
a/n/f of O.D. and A.D.            §
                                  §                                                   COURT OF
VS.                               §




                                                                                   k
                                  §




                                                                                ler
                                  §
MICHAEL ANTHONY BOYD              §                                 HARRIS COUNTY, TEXAS




                                                                             tC
                                                                          ric
PLAINTIFF’S 1ST AMENDED ORIGINAL PETITION, REQUEST FOR DISCLOSURE,




                                                                      ist
                & NOTICE THAT DOCUMENTS WILL BE USED




                                                                   sD
TO THE HONORABLE JUDGE OF SAID COURT:




                                                             es
        COMES NOW DORA DELGADO, LUCILA GONZALES, Individually and a/n/f of


                                                           rg
                                                        Bu
O.D. and A.D. (minor children), Plaintiff in the above-styled and numbered cause, and brings
                                                      n
this their 1st Amended Original Petition and for such would show the court as follows:
                                                     ily
                                                  ar


                                                    I.
                                               M




                                                DISCOVERY
                                             of




        1.       Plaintiff would advise this Court that this matter should be conducted under Level
                                            e
                                     ffic




2 of the Discovery Control Plan as stated in Rule 190 of the Texas Rules of Civil Procedure.
                               yO




                                                 II.
                                        PARTIES AND SERVICE
                           op
                       C




        2.       Plaintiff DORA DELGADO is a resident of Shepherd, San Jacinto County, Texas.
                    ial




The last 3 digits of Plaintiff’s driver’s license is 643.          Plaintiff LUCILA GONZALES,
                fic




Individually and a/n/f of O.D. and A.D. (minor children) also reside in Shepherd, San Jacinto
             of
        Un




County, Texas.

        3.       The Estate of Defendant MICHAEL ANTHONY BOYD, has entered an

appearance in this case through counsel of record.

        4.       Defendant       STATE        FARM    MUTUAL        AUTOMOBILE         INSURANCE

COMPANY (hereinafter referred to as “State Farm”) is an insurance company authorized to do


Plaintiffs’ 1st Amended Original Petition                                        Page 1 of 10
    Case 4:19-cv-03378 Document Exhibit   G 09/06/19 in TXSD Page 15 of 36
                                1-7 Filed on



and doing business in the State of Texas. Defendant may be served with citation herein by

serving its registered agent for service of process, Corporation Service Company, 211 E 7th St.,

STE 620, Austin, Texas 78701-3218. Service of process via certified mail, return receipt

requested, is requested by any person certified under order of the Supreme Court of Texas




                                                                                  k
                                                                             ler
pursuant to Rule 103 of the Texas Rules of Civil Procedure.




                                                                          tC
                                               III.




                                                                       ric
                                     JURISDICTION AND VENUE




                                                                   ist
        5.       This Court has jurisdiction of this matter because it is a suit for damages arising




                                                                sD
out of an auto accident that occurred in Texas.




                                                            es
        6.       Venue is proper in this county under Texas Civil Practice and Remedies Code


                                                          rg
                                                      Bu
Section 15.002(a)(1) as this is the county where all or a substantial part of the events leading to
                                                    n
the Plaintiff’s claims arose.
                                                  ily
                                                 ar


                                                  IV.
                                             M




                                                 FACTS
                                            of




        7.       On or about November 4, 2017, Plaintiffs, DORA DELGADO, LUCILA
                                            e
                                     ffic




DELGADO, O.D. and A.D. (both minor children) were travelling south on HWY 59
                               yO




approaching FM 1314 when they were hit from behind by the vehicle driven by Defendant,
                           op




MICHAEL ANTHONY BOYD. Further, Defendant BOYD, was arrested for suspicion of DWI
                       C




at the scene and has since pled guilty to this offense. Because of the Defendants’ negligence,
                    ial
                fic




Plaintiffs suffered physical injuries and property damage.      The Court has appointed attorney
             of




Chance McMillan as Ad Litem for the minor children as the 3rd party case against the Estate of
        Un




Michael Anthony Boyd is settled. The parties are planning to move forward with an ad litem

settlement hearing as to the Estate of Michael Boyd in the near future.

        8.       Due to the extensive nature of her injuries, Plaintiff, Dora Delgado made an

underinsured motorist claim under her own State Farm policy. Plaintiff was protected against


Plaintiffs’ 1st Amended Original Petition                                        Page 2 of 10
    Case 4:19-cv-03378 Document Exhibit   G 09/06/19 in TXSD Page 16 of 36
                                1-7 Filed on



loss caused by bodily injury, and resulting from the ownership, maintenance, or use of an

underinsured motor vehicle by a policy of insurance issued by Defendant State Farm.

Plaintiff’s underinsured limits of bodily injury were $50,000.00.

        9.        On January 31, 2019, Plaintiff provided Defendant State Farm with medical




                                                                                      k
                                                                                 ler
documentation as well as evidence of Plaintiff’s vehicle loss. Plaintiff made a demand under this




                                                                              tC
insurance policy which was in effect at the time of this incident. After medical records and bills




                                                                           ric
which have been paid or incurred totaling over $65,000.00 were submitted to Defendant,




                                                                       ist
                                                                    sD
Defendant offered Plaintiff $4,000.00 on the underinsured motorist bodily injury claim on June




                                                                 es
18, 2019. To date, Defendant has failed to pay any UIM benefits afforded under the policy that



                                                             rg
they do not dispute and further refuses to pay for benefits directly caused and related to the crash
                                                         Bu
made the basis of this suit. Defendant does not dispute that the at-fault driver in the underlying
                                                       n
                                                   ily

car wreck case was an underinsured motorist as defined in Plaintiff’ applicable auto insurance
                                                 ar
                                              M




policy issued by Defendant. Therefore, Defendant owes Plaintiff coverage under the UIM
                                             of




motorist coverage benefits.
                                            e
                                     ffic




                                                   V.
                                            CAUSES OF ACTION
                               yO




        10.       Negligence of Underinsured Driver. Defendant owed Plaintiffs several duties
                           op
                        C




involving reasonable care including, but not limited to: duty to exercise care while driving a
                       ial




motor vehicle and other general duties, including but not limited to the duty to not allow an
                fic




unlicensed driver to operate a vehicle. Defendant breached these duties in ways including, but
              of
        Un




not limited to:

                  a)      In failing to keep a proper lookout;

                  b)      In driving the vehicle at an excessive rate of speed;

                  c)      In failing to timely make application of his/her brakes;

                  d)      In failing to maintain control of his/her vehicle;

Plaintiffs’ 1st Amended Original Petition                                            Page 3 of 10
    Case 4:19-cv-03378 Document Exhibit   G 09/06/19 in TXSD Page 17 of 36
                                1-7 Filed on




                 e)       In failing to timely swerve or otherwise maneuver his/her vehicle so as to
                          avoid the collision made the basis of this suit;

                 f)       In driving his/her vehicle in willful or wanton disregard for the safety of
                          persons or property;




                                                                                        k
                 g)       In failing to operate the vehicle in a reasonable and prudent manner;




                                                                                 ler
                 h)       In failing to operate the vehicle in obedience to traffic laws and regulations;




                                                                              tC
                                                                           ric
                 i)       In violation of the TEX. TRANSP. CODE ANN. §545.001 et seq.;




                                                                       ist
                 j)       In violation of the TEX. ALCOHOLIC BEVERAGE CODE ANN. §2.01 et seq.;




                                                                    sD
                 k)       In violation of the TEX. TRANSP. CODE ANN. §521.458;




                                                                es
                 l)       In failing to control speed; and


                                                              rg
                 m)       DRIVING WHILE INTOXICATED.     Bu
                                                       n
                                                    ily

        11.      Each of these acts and omissions, singularly or in combination with others,
                                                 ar
                                             M




constitute negligence, which was the proximate cause of this incident, and the injuries sustained by
                                            of




the Plaintiff. These breaches proximately caused Plaintiff’s damages including, but not limited
                                            e
                                     ffic




to: medical expenses, pain and suffering, inconvenience, and other personal and pecuniary
                               yO




harms, for which Plaintiff sues.
                           op




        12.      Furthermore, Plaintiff contends that her injuries and damages were proximately
                       C
                      ial




caused by the Defendant's violation of a statutorily imposed duty existing pursuant to §49.04 of
                fic




the Texas Penal Code. In support thereof, Plaintiff would respectfully show the Court: A) That
              of
        Un




Defendant committed unexcused breaches of the duties imposed upon her by §49.04 of the Texas

Penal Code; B) That Plaintiff is a member of the class of persons these statutes were designed to

protect; and, C) Defendant's violation of these statutes proximately caused Plaintiff's damages,

which are hereinafter described with more particularity.




Plaintiffs’ 1st Amended Original Petition                                              Page 4 of 10
    Case 4:19-cv-03378 Document Exhibit   G 09/06/19 in TXSD Page 18 of 36
                                1-7 Filed on



        13.      The above referenced sections of the Texas Transportation and Penal Codes were

enacted by the Texas Legislature to protect the safety, health, and welfare of the public.

Plaintiffs are a member of the public, and as a result, is to be protected by said statutes.

        14.      Each of such acts and/or omissions, singularly or in combination with others,




                                                                                    k
                                                                              ler
constituted negligence and/or negligence as a matter of law which proximately caused the




                                                                           tC
accident and injuries and damages which Plaintiffs suffered.




                                                                        ric
        15.      Exemplary Damages. Plaintiffs allege that she is entitled to recover exemplary




                                                                    ist
                                                                 sD
damages against Defendant pursuant to Art. XVI, §26 of the Texas Constitution and §41.003 et.




                                                              es
seq. of the Texas Civil Practice and Remedies Code. Based upon current information and belief,



                                                           rg
Plaintiff contends that, at the time of the acts and/or omissions of Defendant forming the
                                                       Bu
underlying basis for these causes of action, the acts and/or omissions of Defendant were
                                                    n
                                                 ily

committed with malice and/or gross negligence, as hereinafter described. In support of malice
                                                 ar
                                             M




and/or gross negligence as above alleged, Plaintiff will show unto the Court that the acts and/or
                                            of




omissions of the Defendant were such that, when viewed objectively from the Defendant's
                                            e
                                     ffic




standpoint at the time of occurrence, involved an extreme degree of risk with conscious
                               yO




indifference to others, considering the probability and magnitude of the potential harm to others,
                           op




and: A) With which Defendant proceeded despite her actual, subjective awareness of the risk; or
                       C




B) With which Defendant proceeded when, under the surrounding circumstances, a reasonable
                    ial
                fic




person would have been aware of the risk.
              of




        16.      These actions of Defendant include, but are not limited to, driving while
        Un




intoxicated and/or impaired. Defendant’s gross negligence, acts or omissions described above,

when viewed from the standpoint of Defendant at the time of the act or omission, involved an

extreme degree of risk, considering the probability and magnitude of the potential harm to

Plaintiff and others. Defendant had actual, subjective awareness of the risk involved in the


Plaintiffs’ 1st Amended Original Petition                                          Page 5 of 10
    Case 4:19-cv-03378 Document Exhibit   G 09/06/19 in TXSD Page 19 of 36
                                1-7 Filed on



above described acts or omissions, but nevertheless proceeded with conscious indifference to the

rights, safety, or welfare of Plaintiff and others. Based on the facts stated herein, Plaintiff

requests exemplary damages be awarded to Plaintiffs from Defendant.

        17.      The Plaintiffs did not cause or contribute to the collision in question, but rather




                                                                                   k
                                                                             ler
the negligence and negligence per se of the Defendant proximately caused the occurrence in




                                                                          tC
question.




                                                                       ric
        18.      By reason of the above and foregoing, the Plaintiffs have been damaged in a sum




                                                                   ist
                                                                sD
within the jurisdictional limits of this Court. The Plaintiffs also pray for their costs of Court and




                                                            es
pre and post judgment interest as allowed by law.



                                                          rg
                                       VII.
                                                      Bu
                            PETITION FOR DECLARATORY RELIEF
                                                    n
        19.      Based on the foregoing facts, and pursuant to the policy of insurance in force and
                                                 ily
                                                 ar


effect between Plaintiff Dora Delgado and Defendant STATE FARM at the time of the
                                             M




accident, Plaintiff seeks a declaratory judgment pursuant to Tex. Civ. Prac. & Rem. Code Ch. 37.
                                            of
                                            e




Plaintiff seeks a declaration construing the contract of insurance and declaring Plaintiff’ rights
                                     ffic




and obligations under the contract. Specifically, Plaintiff seeks a finding that Michael Anthony
                               yO




Boyd was an underinsured motorist, that Plaintiff is entitled to recover from Defendant STATE
                           op
                       C




FARM Plaintiff’s damages resulting from the motor vehicle collision the subject of this suit, that
                    ial




Texas law applies, that Plaintiff’s damages fall within the coverage afforded Plaintiff under the
                fic




policy with Defendant, and specifying the amount of damages, attorney’s fees, interest, and court
              of
        Un




costs that Defendant is obligated to pay.

                                         VIII.
                           UNINSURED/UNDERINSURED MOTORISTS

        20.      Having determined that Michael Anthony Boyd was at the time of the occurrence

described above, operating an uninsured and or underinsured motor vehicle as the term is defined


Plaintiffs’ 1st Amended Original Petition                                         Page 6 of 10
    Case 4:19-cv-03378 Document Exhibit   G 09/06/19 in TXSD Page 20 of 36
                                1-7 Filed on



in the policy of insurance, Plaintiff, timely and properly notified Defendant STATE FARM of

the accident.     Plaintiff has fully complied with all the conditions of the above-mentioned

insurance policy prior to bringing this suit. All conditions precedent have been performed or

have occurred. Nevertheless, Defendant STATE FARM has failed and refused, and still fails




                                                                                    k
                                                                              ler
and refuses, to pay Plaintiff any benefits under this policy as it is contractually required to do so.




                                                                           tC
                                                  X.




                                                                        ric
                                            INSURANCE CODE




                                                                    ist
        21.      Plaintiff is also entitled to recover under the Texas Insurance Code, Chapter 541




                                                                 sD
Subtitle C Deceptive, Unfair and Prohibited Practice, and Subchapter B, Unfair Claim Settlement




                                                              es
Practice, and Subchapter B, Prompt Payment of Claims for Defendant’s failure to timely



                                                           rg
                                                       Bu
acknowledge, investigate and pay the benefits due timely and to fully comply with the statute.
                                                    n
        22.      Defendant STATE FARM did not timely pay Personal Injury Protection benefits,
                                                 ily
                                                 ar


due to the Plaintiff. As such, Plaintiff seeks the remedies of the Insurance Code, Chapter
                                             M




542.052, et. Sec.
                                            of
                                            e




                                                 VII.
                                               DAMAGES
                                     ffic
                               yO




        23.      The total amount claimed against Defendant(s) will not exceed $500,000.00

inclusive of attorneys’ fees. As a result of the occurrence in question, Plaintiffs sustained
                           op
                       C




physical damages including but not limited to serious personal injuries, mental anguish, physical
                    ial




pain and suffering, impairment, disability in the past, loss of enjoyment of life and capacity to
                fic




enjoy life and necessary and reasonable medical expenses. It is believed that the Plaintiffs will
              of
        Un




also suffer legally recoverable damages in the future. The Plaintiffs will respectfully request the

Court and Jury to determine the amount of loss the Plaintiffs have incurred and will incur in the

future not only from a financial standpoint but also in terms of good health and freedom from

pain and worry. There are certain elements of damages provided by law that the Plaintiffs are

entitled to have the Jury in this case consider separately to determine the sum of money for each


Plaintiffs’ 1st Amended Original Petition                                          Page 7 of 10
    Case 4:19-cv-03378 Document Exhibit   G 09/06/19 in TXSD Page 21 of 36
                                1-7 Filed on



element that will fairly and reasonably compensate the Plaintiffs for the injuries, damages and

losses incurred from the date of the accident in question until the time of trial of this case, those

elements of damages are as follows:

                 A.       The physical pain that the Plaintiffs have suffered from the date of
                          the occurrence in question up to the time of trial and in the future;




                                                                                     k
                                                                               ler
                 B.       The mental anguish that the Plaintiffs have suffered from the date




                                                                            tC
                          of the occurrence in question up to the time of trial and in the
                          future;




                                                                         ric
                                                                     ist
                 C.       The amount of reasonable medical expenses necessarily incurred in
                          the treatment of the Plaintiff’s injuries from the date of the




                                                                  sD
                          accident in question up to the time of trial and in the future;




                                                               es
                 D.       The loss and/or reduction of earnings and/or earning capacity



                                                            rg
                          sustained by the Plaintiffs from the date of the occurrence in
                                                        Bu
                          question up to the time of trial and in the future;
                                                     n
                 E.       The physical impairment which the Plaintiffs have suffered from
                                                  ily

                          the date of the occurrence in question up to the time of trial and in
                          the future; and
                                                 ar
                                             M




                 F.       Exemplary damages
                                            of
                                            e




        24.      The Plaintiffs have sustained various elements of damage, including those
                                     ffic
                               yO




specified above, but not limited to those specified above, and the Plaintiffs herein reserves the
                           op




right to plead more specifically and to show more specifically at trial all of those elements of
                       C




damage.
                      ial




                                             VIII.
                fic




                                    REQUEST FOR DISCLOSURE
              of
        Un




        25.      Pursuant to Rule 194, Defendant is requested to disclose, within 50 days of

receipt of this request, the information or material described in Rule 194.2 (a) through (l).




Plaintiffs’ 1st Amended Original Petition                                           Page 8 of 10
    Case 4:19-cv-03378 Document Exhibit   G 09/06/19 in TXSD Page 22 of 36
                                1-7 Filed on



                                          IX.
                          NOTICE THAT DOCUMENTS WILL BE USED

        26.      Pursuant to Rule 193.7 of the Texas Rules of Civil Procedure, the Plaintiffs

hereby gives notice that all documents produced by the Defendant will be used at any pretrial




                                                                                       k
proceeding or at the trial of this case.




                                                                              ler
                                                   X.




                                                                           tC
                                                 PRAYER




                                                                        ric
        WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that Defendant State Farm




                                                                    ist
                                                                 sD
be duly cited to appear and answer herein; and that upon a final trial of this cause, Plaintiff




                                                              es
recover:



                                                           rg
              a. Judgment against Defendant State Farm for Plaintiff’s damages as set forth above,
                                                       Bu
                 in an amount within the jurisdictional limits of this Court;
                                                     n
              b. Interest on the judgment at the legal rate from the date of judgment;
                                                  ily
                                                 ar


              c. Prejudgment interest on Plaintiffs’ damages as allowed by law;
                                             M




              d. Costs of court; and
                                            of
                                            e




              e. Such other and further relief to which Plaintiffs may be entitled.
                                     ffic




                                                 Respectfully submitted,
                               yO




                                                 ESSMYER & DANIEL, P.C.
                           op
                       C




                                                 ___/s/ Frank B. Daniel_______________________
                                                 Frank B. Daniel
                    ial




                                                 State Bar No. 24048418
                fic




                                                 5111 Center Street
                                                 Houston, Texas 77007
              of




                                                 Telephone 713-869-1155
        Un




                                                 Fax 713-352-3024
                                                 fdaniel@essmyerdaniel.com
                                                 ATTORNEYS FOR PLAINTIFFS




Plaintiffs’ 1st Amended Original Petition                                             Page 9 of 10
    Case 4:19-cv-03378 Document Exhibit   G 09/06/19 in TXSD Page 23 of 36
                                1-7 Filed on




                                     CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of this Plaintiff’s 1st Amended Original
Petition has been served upon all parties either with the service of process by their respective
counsel by delivery by commercial carrier, hand delivery, U.S. First Class Mail, electronic
transmission and/or facsimile transmission on the 2nd day of August, 2019.




                                                                               k
                                                                            ler
WHITE - SHAVER




                                                                         tC
CLAY M. WHITE




                                                                      ric
11200 Westheimer Road, Suite 200
Houston, Texas 77042




                                                                  ist
713-953-0860 Telephone




                                                               sD
713-953-0917 Facsimile
cwhite@whiteshaverlaw.com




                                                            es
ATTORNEY FOR DEFENDANT



                                                         rg
CHANCE MCMILLAN
OFFICE MANAGER                                        Bu
THE MCMILLAN LAW FIRM, PLLC
                                                  n
440 LOUISIANA STREET, SUITE 1200
                                                 ily

HOUSTON, TEXAS 77002
                                                 ar


TEL: (281) 888-2131
                                             M




FAX: (832) 831-2175
                                            of




                                                      /s/ Frank B. Daniel
                                            e




                                                      Frank B. Daniel
                                     ffic
                               yO
                           op
                       C
                    ial
                fic
             of
        Un




Plaintiffs’ 1st Amended Original Petition                                    Page 10 of 10
Case 4:19-cv-03378 Document Exhibit   G 09/06/19 in TXSD Page 24 of 368/19/2019 10:47 AM
                            1-7 Filed on
                                                           Marilyn Burgess - District Clerk Harris County
                                                                                Envelope No. 36065159
                                                                                      By: SIMONE MILLS
                                                                             Filed: 8/19/2019 10:47 AM




                                                                  k
                                                             ler
                                                          tC
                                                       ric
                                                   ist
                                                sD
                                              es
                                           rg
                                        Bu
                                      n
                                   ily
                                 ar
                              M
                            of
                          e
                       ffic
                  yO
                op
             C
          ial
        fic
      of
  Un
                                                  le
       Case 4:19-cv-03378 Document Exhibit   G 09/06/19 in TXSD Page 25 of 36
                                   1-7 Filed on




                                               tC
                                            ric
                                        ist
                                     sD
                                   es
                                 rg
                              Bu
                             n
                          ily
                       ar
                     M
                   of
                 e
              ffic
           yO
        op
      C
     ial
 fic
 of
Un
    Case 4:19-cv-03378 Document Exhibit   G 09/06/19 in TXSD Page 26 of 36
                                1-7 Filed on                                                            8/30/2019 2:31 PM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 36438941
                                                                                                           By: Anna Evetts
                                                                                                 Filed: 8/30/2019 2:31 PM

                                    CAUSE NO. 2019-22116

DORA DELGADO, LUCILIA GONZALEZ, §                            IN THE DISTRICT COURT OF
INDIVIDUALLY AND AS NEXT FRIEND §
OF O.D. AND A.D., MINORS        §
                                §
VS.                             §                            HARRIS COUNTY, TEXAS
                                §
MICHAEL ANTHONY BOYD AND STATE §
FARM MUTUAL AUTOMOBILE          §
INSURANCE COMPANY               §                            270th JUDICIAL DISTRICT

                                    DEFENDANT’S ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

       Defendant STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,

files this Answer to Plaintiffs’ First Amended Petition and all subsequent supplemental and/or

amended petitions filed against it and would respectfully show the Court and Jury as follows:

                                                 I.

       Pursuant to the provisions of Rule 92 of the Texas Rules of Civil Procedure, Defendant

denies each and every, all and singular, the allegations contained in Plaintiffs’ Original Petition,

and demands strict proof thereof.

                                                II.

       Defendant would show that Plaintiffs have failed to fulfill the conditions precedent for

bringing an uninsured/underinsured motorist claim against Defendant. Specifically, Plaintiffs

have failed to establish that they are legally entitled to recover damages from the owner or

operator of an uninsured/underinsured motor vehicle because of bodily injury sustained by them,

caused by an accident. Part C of the State Farm Texas Personal Auto Policy.
    Case 4:19-cv-03378 Document Exhibit   G 09/06/19 in TXSD Page 27 of 36
                                1-7 Filed on



                                                III.

       Pleading further, Defendant would show that it is entitled to all credits and offsets

allowed under the policy against any damages awarded by the jury. Such credits and offsets

include, but are not limited to, all PIP payments made by State Farm to Plaintiffs and an offset, if

any, in an amount up to Michael Anthony Boyd’s liability limits.

                                                IV.

       Defendant would show that Plaintiffs’ “extra-contractual” allegations are premature and

without merit since no breach of the contract has occurred.

                                                V.

       Defendant asserts that Plaintiffs are not entitled to attorney fees in this case as there has

not yet been a showing of liability or damages entitling Plaintiffs to recovery of underinsured

motorist benefits.

                                                VI.

       Defendant asserts that Plaintiffs are not entitled to pre-judgment interest or any other

damages beyond the policy limits of underinsured motorist coverage under the subject insurance

contract.

                                               VIII.

       Plaintiffs’ rights to recover medical expenses is limited by the provision of TEX. CIV.

PRAC. & REM. CODE 41.0105. Plaintiffs are only entitled to recover the amount paid or incurred

by or on behalf of the Plaintiffs.

                                                IX.

       Defendant reserves the right to amend this Answer pursuant to the said Rules of Civil

Procedure.
    Case 4:19-cv-03378 Document Exhibit   G 09/06/19 in TXSD Page 28 of 36
                                1-7 Filed on



       WHEREFORE, PREMISES CONSIDERED, Defendant prays that Defendant be

released and discharged of the charges filed against it; that Plaintiff take nothing by reason of

this suit; and for such other and further relief to which Defendant may be justly entitled and for

which Defendant will forever pray.

                                             Respectfully submitted,

                                             GERMER PLLC




                                             By:
                                                    GREGORY M. HOWARD
                                                    State Bar No. 24042989
                                                    ghoward@germer.com
                                                    2929 Allen Parkway, Suite 2900
                                                    Houston, TX 77019
                                                    (713) 650-1313 – Telephone
                                                    (713) 739-7420 – Facsimile

                                             ATTORNEY FOR DEFENDANT,
                                             STATE FARM MUTUAL AUTOMOBILE
                                             INSURANCE COMPANY



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served on all
counsel in accordance with Rules 21 and 21a of the Texas Rules of Civil Procedure, on this 30th
day of August, 2019.




                                             GREGORY M. HOWARD
              Case 4:19-cv-03378 Document Exhibit   G 09/06/19 in TXSD Page 29 of 36
                                          1-7 Filed on


       Envelope ID :36438941


Case Number : 201922116


Case Type

Jurisdiction : Harris County - 270th Civil District Court                  Case Category : Civil - Injury or Damage

Case Type : Motor Vehicle Accident                                         Filer Type : Attorney

Payment Account: File & ServeXpress CC                                     Attorney : Gregory Howard

Case Number: 201922116

Client Matter ID: 99477                                                    Date Filed: 8/30/2019 02:31:18 PM




Parties             8

          Sending Party                           Party Type                           Name                             Address

                                                                           STATE FARM MUTUAL AUTOM
                                       Defendant / Respondent              OBILE INSURANCE COMPANY
                                                                           NA

                                                                           STATE FARM MUTUAL AUTOM
                                                                           OBILE INSURANCE COMPANY
                                       Registered Agent
                                                                           (INSURANCE COMPANY) BY N
                                                                           A

                                       Guardian Ad Litem                   MCMILLAN CHANCE ALLEN

                                       Plaintiff / Petitioner / Old Name   D A (MINOR)

                                       Plaintiff / Petitioner / Old Name   D O (MINOR)

                                                                                                             2609 LORRAINE ST.,, HOUSTON,
                                                                           GONZALES LUCILA (I AND AN
                                       Plaintiff / Petitioner / Old Name                                     TX 77026 , HOUSTON , Texas , 77
                                                                           F OF D
                                                                                                             026

                                                                                                             2609 LORRAINE ST, HOUSTON, T
                                       Defendant / Respondent              BOYD MICHAEL ANTHONY              X 77026 , HOUSTON , Texas , 770
                                                                                                             26

                                       Plaintiff / Petitioner / Old Name   DELGADO DORA
                Case 4:19-cv-03378 Document Exhibit   G 09/06/19 in TXSD Page 30 of 36
                                            1-7 Filed on



Documents

                Filing         Filing          Original        Converted        Stamped       Optional    Document         Document
 Status                                                                                                                                    Fees
                Code         Description      Document         Document         Document      Services    Category         Description

               Answer/
               Respon
 Submitt       se / Wai
                                                                                                         Answer to Or
 ed            ver (Le      Defendant's A    DELGADO-A                                                                    Defendant's A
                                                                                                         iginal Petitio                   $0.00
               ad Doc       nswer            nswer.pdf                                                                    nswer
 cancel                                                                                                  n
               ument)
               Note to
               Clerk:




Responsible for Filing Fees : STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY NA
Send Accepted Notifications To:


Service Contact 6

    e-Serve                   Name           Email Address            Public               Attached To           Status           Date Opened

                                            ccamp@whiteshav
      Yes                Carrie Camp                                   Yes                                Sent                 Unopened
                                            erlaw.com

                                                                                     STATE FARM MUT
                         Christine Herna    chernandez@germ                          UAL AUTOMOBILE
      Yes                                                                  No                             Sent                 Unopened
                         ndez               er.com                                   INSURANCE COM
                                                                                     PANY NA

                                            cwhite@whiteshav
      Yes                Clay M. White                                 Yes                                Sent                 Unopened
                                            erlaw.com

                                                                                     STATE FARM MUT
                                            cwallace@germer.c                        UAL AUTOMOBILE
          No             Cynthia Wallace                                   No                                                  Unopened
                                            om                                       INSURANCE COM
                                                                                     PANY NA

                         Franklin Baldwin   fdaniel@essmyerd                         GONZALES LUCIL
      Yes                                                              Yes                                Sent                 Unopened
                         Daniel             aniel.com                                A (I AND ANF OF D

                                                                                     STATE FARM MUT
                                            ghoward@germer.c                         UAL AUTOMOBILE
          No             Gregory Howard                                    No                                                  Unopened
                                            om                                       INSURANCE COM
                                                                                     PANY NA
           Case 4:19-cv-03378 Document Exhibit   G 09/06/19 in TXSD Page 31 of 36
                                       1-7 Filed on

Fees Calculation

Allowance Charge Reason                                          Amount

                                   Case Initiation Fee($)         $0.00

                                            Filing Fee($)         $0.00

                                   Total Service Fees($)          $0.00

                               Total Service Tax Fees($)          $0.00

                                    Convenience Fee($)            $0.13

                           Total Provider Service Fees($)         $2.24

                              Total Provider Tax Fees($)          $0.18

                             Total Court Service Fees($)          $2.00

                                           Total Fees($)          $4.55
    Case 4:19-cv-03378 Document Exhibit   G 09/06/19 in TXSD Page 32 of 36
                                1-7 Filed on



                                    CAUSE NO. 2019-22116

DORA DELGADO, LUCILIA GONZALEZ, §                         IN THE DISTRICT COURT OF
INDIVIDUALLY AND AS NEXT FRIEND §
OF O.D. AND A.D., MINORS        §
                                §
VS.                             §                         HARRIS COUNTY, TEXAS
                                §
MICHAEL ANTHONY BOYD AND STATE §
FARM MUTUAL AUTOMOBILE          §
INSURANCE COMPANY               §                         270th JUDICIAL DISTRICT

                                DEMAND FOR JURY TRIAL

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES     NOW,      STATE      FARM      MUTUAL    AUTOMOBILE        INSURANCE

COMPANY, Defendant herein and demands a trial by jury. The requisite jury fee is being

tendered with the filing of this demand.

        WHEREFORE, PREMISES CONSIDERED, Defendant requests that the Court grant a

trial by jury.

                                           Respectfully submitted,

                                           GERMER PLLC




                                           By:
                                                  GREGORY M. HOWARD
                                                  State Bar No. 24042989
                                                  ghoward@germer.com
                                                  2929 Allen Parkway, Suite 2900
                                                  Houston, TX 77019
                                                  (713) 650-1313 – Telephone
                                                  (713) 739-7420 – Facsimile

                                           ATTORNEY FOR DEFENDANT,
                                           STATE FARM MUTUAL AUTOMOBILE
                                           INSURANCE COMPANY
   Case 4:19-cv-03378 Document Exhibit   G 09/06/19 in TXSD Page 33 of 36
                               1-7 Filed on




                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served on all
counsel in accordance with Rules 21 and 21a of the Texas Rules of Civil Procedure, on this 6th
day of September, 2019.




                                           GREGORY M. HOWARD
Office of Harris County District Clerk - Marilyn Burgess                             Page 1 of 3
        Case 4:19-cv-03378 Document Exhibit 1-7 Filed onG 09/06/19 in TXSD Page 34 of 36

 HCDistrictclerk.com            DELGADO, DORA vs. BOYD, MICHAEL ANTHONY                                      9/6/2019
                                Cause: 201922116   CDI: 7  Court: 270

 APPEALS
 No Appeals found.

 COST STATMENTS
 No Cost Statments found.

 TRANSFERS
 No Transfers found.

 POST TRIAL WRITS
 No Post Trial Writs found.

 ABSTRACTS
 No Abstracts found.

 SUMMARY
 CASE DETAILS                                                     CURRENT PRESIDING JUDGE
 File Date                    3/26/2019                           Court        270th
 Case (Cause) Location        Civil Intake 1st Floor              Address      201 CAROLINE (Floor: 13)
                                                                               HOUSTON, TX 77002
 Case (Cause) Status          Ready Docket
                                                                               Phone:7133686400
 Case (Cause) Type            Motor Vehicle Accident
                                                                  JudgeName    DEDRA DAVIS
 Next/Last Setting Date       5/18/2020
                                                                  Court Type   Civil
 Jury Fee Paid Date           N/A



 ACTIVE PARTIES
 Name                                                  Type                                       Post Attorney
                                                                                                  Jdgm
 DELGADO, DORA                                         PLAINTIFF - CIVIL                                  DANIEL,
                                                                                                          FRANK B
 BOYD, MICHAEL ANTHONY                                 DEFENDANT - CIVIL                                  WHITE, CLAY
                                                                                                          M.
 GONZALES, LUCILA (I AND ANF OF D, O AND D,            PLAINTIFF - CIVIL                                  DANIEL,
 A) (MINORS)                                                                                              FRANK B
 D, O (MINOR)                                          PLAINTIFF - CIVIL                                  DANIEL,
                                                                                                          FRANK B
 D, A (MINOR)                                          PLAINTIFF - CIVIL                                  DANIEL,
                                                                                                          FRANK B
 MCMILLAN, CHANCE ALLEN                                GUARDIAN AD LITEM
 STATE FARM MUTUAL AUTOMOBILE          REGISTERED AGENT
 INSURANCE COMPANY (INSURANCE COMPANY)
 BY
 STATE FARM MUTUAL AUTOMOBILE                          DEFENDANT - CIVIL
 INSURANCE COMPANY


 INACTIVE PARTIES




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=UJGZFZxtS1...                             9/6/2019
Office of Harris County District Clerk - Marilyn Burgess                             Page 2 of 3
        Case 4:19-cv-03378 Document Exhibit 1-7 Filed onG 09/06/19 in TXSD Page 35 of 36
 No inactive parties found.

 JUDGMENT/EVENTS
 Date  Description                             Order           Post Pgs Volume Filing                  Person
                                               Signed          Jdgm     /Page Attorney                 Filing
 8/2/2019    FIRST AMENDED ORIGINAL                                 0                 DANIEL, FRANKLIN GONZALES, LUCILA
             PETITION                                                                 BALDWIN          (I AND ANF OF D, O
                                                                                                       AND D, A) (MINORS)
 8/2/2019    FIRST AMENDED ORIGINAL                                 0                 DANIEL, FRANKLIN D, A (MINOR)
             PETITION                                                                 BALDWIN
 8/2/2019    FIRST AMENDED ORIGINAL                                 0                 DANIEL, FRANKLIN D, O (MINOR)
             PETITION                                                                 BALDWIN
 8/2/2019    FIRST AMENDED ORIGINAL                                 0                 DANIEL, FRANKLIN DELGADO, DORA
             PETITION                                                                 BALDWIN
 6/4/2019    ORDER TO APPOINT GUARDIAN AD 6/4/2019                  1
             LITEM GRANTED
 6/3/2019    DESIGNATED TRIAL READY                                 0
 5/31/2019   DOCKET CONTROL/PRETRIAL           5/31/2019            4
             ORDER SIGNED
 5/15/2019   ANSWER ORIGINAL PETITION                               0                 WHITE, CLAY M.   BOYD, MICHAEL
                                                                                                       ANTHONY
 3/26/2019   ORIGINAL PETITION                                      0                 DANIEL, FRANKLIN D, A (MINOR)
                                                                                      BALDWIN
 3/26/2019   ORIGINAL PETITION                                      0                 DANIEL, FRANKLIN DELGADO, DORA
                                                                                      BALDWIN
 3/26/2019   ORIGINAL PETITION                                      0                 DANIEL, FRANKLIN D, O (MINOR)
                                                                                      BALDWIN
 3/26/2019   ORIGINAL PETITION                                      0                 DANIEL, FRANKLIN GONZALES, LUCILA
                                                                                      BALDWIN          (I AND ANF OF D, O
                                                                                                       AND D, A) (MINORS)
             SENSITIVE DATA DOCUMENT           6/4/2019             1



 SETTINGS
 Date    Court Post Docket Type              Reason                          Results Comments           Requesting
               Jdgm                                                                                     Party
 5/18/2020    270         Trial Setting      Trial on Merits
 12:00 AM



 SERVICES
 Type Status                Instrument Person           Requested Issued Served Returned Received Tracking Deliver
                                                                                                           To
 CITATION SERVICE ISSUED/IN ORIGINAL      BOYD,         3/26/2019       3/28/2019                           73608263   ATTORNEY
          POSSESSION OF     PETITION      MICHAEL                                                                      PICK-UP
          SERVING AGENCY                  ANTHONY
 CITATION SERVICE         AMENDED         STATE FARM 8/2/2019           8/5/2019 8/9/2019                   73654026   CIV AGCY-
          RETURN/EXECUTED ORIGINAL        MUTUAL                                                                       CIVILIAN
                          PETITION        AUTOMOBILE                                                                   SERVICE
                                          INSURANCE                                                                    AGENCY
                                          COMPANY
                                          (INSURANCE
                                          COMPANY)
                                          BY
      211 E 7TH ST STE 620 AUSTIN TX 78701



 Notices




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=UJGZFZxtS1...                                9/6/2019
Office of Harris County District Clerk - Marilyn Burgess                             Page 3 of 3
        Case 4:19-cv-03378 Document Exhibit 1-7 Filed onG 09/06/19 in TXSD Page 36 of 36
 Notice Date Activity Date Description                   Connection            Name                  Address                  Phone
                                                         To Case
              5/31/2019                                  0                     DANIEL, FRANKLIN      5111 CENTER STR,         713-869-1155
 6/4/2019
                                                                               BALDWIN               HOUSTON, TX 77007
              5/31/2019                                  0                     WHITE, CLAY M.        11200 WESTHEIMER,        713-953-0860
 6/4/2019
                                                                                                     HOUSTON, TX 77042
              6/4/2019                                   0                     MCMILLAN, CHANCE      440 LOUISIANA,           281-888-2131
 6/6/2019
                                                                               ALLEN                 HOUSTON, TX 77002



 DOCUMENTS
 Number         Document                                                                                    Post Date             Pgs
                                                                                                            Jdgm
 86706867       Citation                                                                                         08/19/2019       2
 86550556       Civil Process Pick-Up Form                                                                       08/05/2019       1
 86467458       Plaintiffs First Amended Petition                                                                08/02/2019       10
                Plaintiffs First Amended Petition                                                                08/02/2019
 restricted     SENSITIVE DATA DOCUMENT                                                                          06/04/2019       1
                ORDER TO APPOINT GUARDIAN AD LITEM GRANTED                                                       06/04/2019
 restricted     Defeendant's Motion to Appoint Guardian Ad Litem                                                 06/03/2019       2
 restricted     Proposed Order Appointint Guardian Ad Litem                                                      06/03/2019       1
 85528444       DOCKET CONTROL/PRETRIAL ORDER SIGNED                                                             05/31/2019       4
 85270293       Defemdamt's Original Answer to Plaintiff's Original Petition                                     05/15/2019       2
 84598930       Civil Process Pick-Up Form                                                                       03/28/2019       1
 restricted     Plaintiff's Original Petition Request for Disclosure & Notice that Documents will be Used        03/26/2019       7
                Plaintiff's Original Petition Request for Disclosure & Notice that Documents will be Used        03/26/2019




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=UJGZFZxtS1...                                               9/6/2019
